Harvey, J.
(dissenting in part): I concur in the holding that the mortgage registration law (Laws 1925, ch. 273) is constitutional. I dissent from the remainder of the opinion, and on the principal point determined therein I adhere to the views expressed in my separate opinion, dissenting in part, in Voran v. Wright, 129 Kan. 601, 617, 284 Pac. 807, and in my dissenting opinion in Stevenson v. Metsker, 130 Kan. 251, 262, 286 Pac. 673. While much more could be said on the subject, perhaps it would answer no useful purpose to do so.
Appendix.
Laws Special Session 1930, Chapter 16.
Section 1. That chapter 276 of the Laws of 1925 of the state of Kansas be and the same is hereby amended to read as follows: Section 1. Shares of stock issued by (1) national banks, (2) state banks, (3) savings banks, (4) other banking organizations, (5) loan companies, (6) trust companies, (7) investment companies, (8) finance companies, shall be assessed to the individual shareholders at the place where the particular company or corporation is *20located: Provided, That public-service corporations, insurance companies, express companies and corporations expressly taxed under other provisions of law shall be excepted from the provisions of this act. The president, cashier or other managing officer of each and every company and corporation of the kind named herein, which has issued shares of stock, shall furnish to the assessing officer, upon demand, during the month of March each year, a list of all the shareholders and the number of shares owned by each shareholder, for taxation purposes, and the assessable value of such shares as hereinafter provided. To aid the assessor in fixing the value of such shares, the returning officers shall furnish to the assessor, under oath, a statement correctly showing the amounts of capital stock, surplus and undivided profits as of March first of the current tax year. By undivided profits is meant all earnings of the company or corporation which have not been carried to surplus or paid out in dividends under whatever account carried, whether as undivided profits, exchange, interest, stockholders’ account, or other account representing interests of the shareholders. The assessor from such statement shall base his valuation upon capital, surplus and undivided profits, the latter ascertained as provided herein, unless an investigation shall show incorrect returns, in which case the assessor shall determine what returns should have been made to correspond with the facts disclosed by an investigation, and shall revise the returns and use such revised returns as the basis of the assessment: Provided, That if any of the capital stock of such companies and corporations is invested in real estate, in which the company or corporation holds the title in fee simple thereto, or intangible personal property which at the time of listing said capital stock shall be particularly assessed for taxation, the taxable assessed value of such real estate or tangible personal property shall be deducted from the original gross valuation of the shares of stock, and such real estate and personal "property shall be assessed and taxed as other real estate and personal property: Provided further, That real and personal property in any other state or county in this state shall be deducted if it be made to appear that the same has been duly listed for taxation in some other state, or county in this state. The net assessment, when so ascertained, shall be divided among the shareholders proportionately according to the number of shares owned by each shareholder. Any such company or corporation shall pay the taxes assessed upon the shares of stock, and shall have a lien thereon until the same is satisfied: Provided, That if for any reason the taxes levied upon the shares of stock shall not be paid by the company or corporation, the property of the individual shareholders shall be held liable therefor.